                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-429 PA (GJSx)                                          Date   January 16, 2020
 Title             Manuel Rodriguez, et al. v. Rema Tip Top/North America, Inc.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present
 Proceedings:                  IN CHAMBERS - COURT ORDER

       Before the Court is a Notice of Removal filed by defendant Rema Tip Top/North
America, Inc. (“Removing Defendant”). Removing Defendant asserts that this Court has
jurisdiction over the action brought against it and co-defendants Freylube The Wheel man, Inc.
(“Freylube”) and Tech International (Johnstown), LLC (“Tech Int’l”) by plaintiffs Manuel and
Irma Rodriguez (collectively “Plaintiffs”) based on the Court’s diversity jurisdiction. See 28
U.S.C. § 1332.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only
over matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life
Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A suit filed in
state court may be removed to federal court if the federal court would have had original
jurisdiction over the suit. 28 U.S.C. § 1441(a). A removed action must be remanded to state
court if the federal court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). “The burden of
establishing federal jurisdiction is on the party seeking removal, and the removal statute is
strictly construed against removal jurisdiction.” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d
1261, 1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if there is any doubt as to the
right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        In attempting to invoke this Court’s diversity jurisdiction, Removing Defendant must
prove that there is complete diversity of citizenship between the parties and that the amount in
controversy exceeds $75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes,
a natural person must be a citizen of the United States and be domiciled in a particular state.
Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled
in the places they reside with the intent to remain or to which they intend to return. See Kanter
v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). For the purposes of diversity
jurisdiction, a corporation is a citizen of any state where it is incorporated and of the state where
it has its principal place of business. 28 U.S.C. § 1332(c); see also Indus. Tectonics, Inc. v. Aero
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 3
                                                                                                     JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-429 PA (GJSx)                                        Date   January 16, 2020
 Title          Manuel Rodriguez, et al. v. Rema Tip Top/North America, Inc.

Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990). The citizenship of an LLC is the citizenship of its
members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006)
(“[L]ike a partnership, an LLC is a citizen of every state of which its owners/members are
citizens.”); Marseilles Hydro Power, LLC v. Marseilles Land & Water Co., 299 F.3d 643, 652
(7th Cir. 2002) (“the relevant citizenship [of an LLC] for diversity purposes is that of the
members, not of the company”); Handelsman v. Bedford Village Assocs., Ltd. P’ship, 213 F.3d
48, 51-52 (2d Cir. 2000) (“a limited liability company has the citizenship of its membership”);
Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998); TPS Utilicom Servs., Inc. v. AT & T
Corp., 223 F. Supp. 2d 1089, 1101 (C.D. Cal. 2002) (“A limited liability company . . . is treated
like a partnership for the purpose of establishing citizenship under diversity jurisdiction”).

     In support of its allegations that the Court possesses diversity jurisdiction over this action,
Removing Defendant’s Notice of Removal alleges:

                 2.     Complete Diversity of Citizenship Exists. Plaintiff is a citizen
                 of the State of California. See Complaint at p. 2, ¶ 1.

                 3.      Plaintiff’s Complaint alleges Defendant FREYLUBE THE
                 WHEEL MAN, INC. Is a citizen of New York. See Complaint at p.
                 2, ¶ 3. Plaintiff’s Complaint alleges Defendant TECH
                 INTERNATIONAL (JOHNSTOWN), LLC is a citizen of Ohio. See
                 Complaint at p. 2, ¶ 4.

                 4.     Defendant REMA TIP TOP/NORTH AMERICA, INC. Is a
                 citizen of New Jersey. Defendant is and at all relevant times has
                 been incorporated in New Jersey organized under the laws of New
                 Jersey. . . . Defendant’s principle [sic] place of business is also in
                 New Jersey . . . .

(Notice of Removal ¶¶ 2-4.) Neither the Complaint nor the Notice of Removal adequately
alleges the citizenship of defendants Freylube or Tech Int’l. Specifically, the Notice of Removal
does not allege the location of Freylube’s principal place of business, and instead only cites to
the Complaint as evidence of Freylube’s citizenship. But the Complaint also does not allege
Freylube’s principal place of business. Similarly, the Notice of Removal relies solely on the
Complaint as the basis for Tech Int’l’s citizenship, but the Complaint only alleges that Tech Int’l
“is an Ohio domestic limited liability company, which at all material times hereto, was doing
business in the County of Los Angeles, State of California.” (Compl. At ¶ 4.) Neither the

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                              Page 2 of 3
                                                                                                    JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-429 PA (GJSx)                                       Date   January 16, 2020
 Title          Manuel Rodriguez, et al. v. Rema Tip Top/North America, Inc.

Notice of Removal nor the Complaint sufficiently alleges the citizenship of Tech Int’l because,
as a limited liability company, Tech Int’l’s citizenship is the citizenship of each of its members.
See Johnson, 437 F.3d at 899. “Absent unusual circumstances, a party seeking to invoke
diversity jurisdiction should be able to allege affirmatively the actual citizenship of the relevant
parties.” Kanter, 265 F.3d at 857; Bradford v. Mitchell Bros. Truck Lines, 217 F. Supp. 525,
527 (N.D. Cal. 1963) (“A petition [for removal] alleging diversity of citizenship upon
information and belief is insufficient.”). As a result, Removing Defendant’s allegations related
to the citizenship of its co-defendants are insufficient to invoke this Court’s diversity
jurisdiction.

       For the foregoing reasons, Removing Defendant has failed to satisfy its burden of
showing that diversity jurisdiction exists over this action. Accordingly, this action is hereby
remanded to Los Angeles Superior Court, Case No. 19STCV37241, for lack of subject matter
jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 3 of 3
